DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 1 and 5, there is no antecedent support within the claims for “the ADHESIVE MEMORY LOSS” and “ the METAL LOSS”.
 	In claims 1 and 5,  there is no antecedent support within the claims for “the wood veneer sample”.
 	Claim 9 is rejected because there is no antecedent support in claim 7 for “the metallic article”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty (US 20130019778 appears on PTO-1449).
 	Moriarty teaches A blended material comprising (i) a binder composition comprising an isocyanate compound, a metallic catalyst, and an acid compound wherein the acid compound. and (ii) a lignocellulosic material is disclosed.  A lignocellulosic composite and a method of making such are also disclosed (see abstract). A method for producing a lignocellulosic composite comprising forming a blended mixture by applying to at least one of a plurality of lignocellulosic materials the  binder composition (see para 0009). Various isocyanate compounds may be used in the binder composition of Moriarty (see para 0015).  Various acid compounds may be used as a component in the binder composition of Moriarty, for example sulfonic acids (e.g., 
p-tolune sulfonic acid, p-tolune sulphonyl chloride, tosyl chloride) (see para 0022).  In addition to the above components, other optional compounds or materials may also be added to the binder composition (see para 0025).  
 	Moriarty is also directed to a blended mixture or mass as well as a lignocellulosic composite.  In certain embodiments, the blended mixture comprises the binder composition described above and a lignocellulosic material.   In certain embodiments, the lignocellulosic composite comprises the binder composition and a lignocellulosic material wherein both of these components have been combined and formed into the desired composite by using various methods known in the art. (see para 0027). 
  	The lignocellulosic materials that are used in the blended mixture or the lignocellulosic composite can be selected from a wide variety of materials.  For example, in some embodiments, the lignocellulosic material can be a mass of lignocellulosic particle materials.  These particles can include, without limitation, wood chips or wood fibers or wood particles such as those used in the manufacture of orientated strand board (OSB), fiberboard, particleboard, carpet scrap, shredded non-metallic automotive wastes such as foam scrap and fabric scrap (sometimes referred to collectively as "light fluff"), particulate plastics wastes, inorganic or organic fibrous 
matter, agricultural by-products such as straw, bagasse, hemp, jute, waste paper products and paper pulp or combinations thereof (see para 0028).
 	The lignocellulosic composite can be formed by applying the aforementioned binder composition onto at least one of a lignocellulosic material.  These materials are thoroughly mixed to form a blended mixture prior to the mixture being subjected to heat, 
pressure, or a combination thereof thereby forming a lignocellulosic composite (see para 0029).  Once the binder or adhesive is applied onto the substrates, the 
substrates are moved into a press and compression molded at a press temperature 
and for a period of time (press residence time) sufficient to cure the binder 
composition (see para 0033).  Pressing is typically accomplished with metal platens which apply pressure behind metal surface plates referred to as caul plates.  The caul plates are the surfaces which come into direct contact with the adhesive treated furnish (board pre-forms) during pressing.  The caul plates are typically carbon steel plates, but stainless steel plates are sometimes used (see para 0033).  Moriarty meets the limitations of the claims other than the differences that are set forth below.
 	Moriarty does not exemplify a composition wherein a sulfonic acid compound is present.  However, no unobviousness is seen in this difference because Moriarty teaches that sulfonic acids may be used as the acidifying component (see para 0022).
 	Moriarty does not specifically teach the Adhesive Memory Loss and the Metal Loss of the composition.  However, it is reasonable to expect that Moriarty meets these limitations because he teaches the same isocynate compounds and sulfonic acid compounds.
 	With respect to the mixture not containing the catalyst, it would have been obvious to one of ordinary skill in the art to omit the catalyst from the composition when its function is not desired.  Subject matter is not patentable in the absence of showing of unexpected results flowing from such omission.  It is well settled that the omission of a component and its function from a combination is an obvious expedient if the remaining components perform the same function as before. See MPEP 2144.04 IIA.
Claims 1-6 and 9 (assuming it is a dependent of claim 6) are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 4478738-appears on the PTO-892).
 	Scholl teaches a substantially anhydrous binder having a self-releasing effect for the production of pressed articles comprising: 
 
   (A) a polyisocyanate; and 
 
   (B) a sulfonic acid corresponding to the general formula: 
 
   R—(SO3 H)n 
 
    wherein  n represents an integer of 1 or 2; 
 
   R represents an aromatic hydrocarbon radical having from 6 to 14 carbon atoms, an aliphatic hydrocarbon radical having from 10 to 18 carbon atoms, a cycloaliphatic hydrocarbon radical having from 6 to 15 carbon atoms, an araliphatic hydrocarbon radical having from 7 to 15 carbon atoms or an alkaromatic hydrocarbon radical having from 7 to 24 carbon atoms; and the equivalent ratio of the components (A) and (B) is 100:0.5 to 100:20. The invention is also directed to the use of such binders in the production of shaped articles by the hot pressing of a wide variety of materials such as containing lignocellulose(see abstract; col.1, lines 8-15).
 	Examples of suitable raw materials containing lignocellulose which may 
be bound with the binders according to the invention include: wood, bark, cork, 
bagasse, straw, flax, bamboo, alfalfa, rice husks, sisal fibers and coconut 
fibers (see col. 7, lines 28-39).  In Example 8, Scholl exemplifies 3000 parts of an industrially produced mixture of coniferous/deciduous timber chips having a moisture content of 10% are mixed with 164 parts of the binder (sulfonic acid is commercial (C10-C14) alkyl benzene sulfonic acid (see col. 9, lines 54-63).  A molding is formed from the material on a steel sheet which is pressed for two minutes (Example 8). Scholl meets the limitations of the claims other than the differences that are set forth below.
 	Scholl does not specifically teach the Adhesive Memory Loss and the Metal Loss of the composition.  However, it is reasonable to expect that Scholl meets these limitations because he teaches the same isocynate compounds and sulfonic acid compounds.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Scholl (US 4,478,738).
 	Scholl has been discussed above.  Scholl meeting all of the limitations of the claims, thus Scholl anticipates the claims.

The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16649791/20220716